This suit was brought by Mrs. Gladys Groves against her husband R. A. Groves, praying for a decree dissolving the bonds of matrimony existing between the two. Plaintiff alleged statutory grounds, which, if proven, would entitle her to the decree prayed for. Defendant made no answer.
Upon sufficient proof the court rendered judgment decreeing a dissolution of the marriage relation as prayed for. The defendant has appealed, but has filed no brief in this court. Had our attention been called to the failure on the part of appellant to file briefs before the cause was submitted, we would have dismissed the appeal for want of prosecution. However, since the cause has been submitted, and we find that the plea of the plaintiff and the evidence are sufficient to support the judgment rendered, it is ordered that the same be affirmed.
Affirmed.
 *Page 119